Exhibit 10.4


FORBEARANCE AGREEMENT


This Forbearance Agreement (this “Agreement”) is made and entered into this 9th
day of August, 2011, by and among Lightyear Network Solutions, LLC, a Kentucky
limited liability company (the “Borrower”)  and  Chris T. Sullivan, an
individual resident of Nevada (the “Lender“).


WITNESSETH:


WHEREAS, the Borrower is currently indebted to the Lender in the principal
amount of $6,250,000 pursuant to the Settlement Agreement dated April 29, 2010,
as amended (the “Settlement Agreement”);


WHEREAS, as of the date hereof, a total of $6,250,000 of principal is currently
outstanding under the Settlement Agreement, of which no amount is past due;


WHEREAS, as of the date hereof, no interest is past due and payable;


WHEREAS, the Settlement Agreement requires the Lender to make a $1,000,000
principal payment on January 10, 2012 (the “January 2012 Principal Payment”);
and


WHEREAS, the Borrower desires and the Lender agrees to forbear from demanding
payment of the January 2012 Principal Payment and from exercising his rights and
remedies to collect the January 2012 Principal Payment, pursuant to the terms
and conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
understandings of the parties hereto set forth herein and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Lender and the Borrower each hereby agree as set forth in this
Agreement.


1.           Use of Defined Terms.  Except as expressly set forth in this
Agreement, all terms which have an initial capital letter where not required by
the rules of grammar are defined in the Settlement Agreement.


2.           Forbearance.  For good and valuable consideration, Lender agrees to
forbear from demanding payment of January 2012 Principal Payment under the
Settlement Agreement or commencing any action against the Borrower with respect
to the payment of the January 2012 Principal Payment until January 10, 2013 or
as otherwise agreed to by the parties. In accordance with the Settlement
Agreement, Borrower reserves the right to repay some or all of the indebtedness
without penalty before maturity.


3.           Authority to Execute this Agreement.  The Borrower and the Lender
represent and warrant that each has the right, power and capacity and is duly
authorized and empowered to enter into, execute, deliver and perform this
Agreement.


4.           Reservation of Rights.  Lender continues to reserve all of its
rights and remedies set forth on the Settlement Agreement and pursuant to this
Agreement, as well as any rights and remedies at law, in equity or
otherwise.  Nothing contained in this Agreement shall be or be deemed a waiver
of any hereafter arising or occurring breach, default or event of default of the
Settlement Agreement or preclude the subsequent exercise of any of Lender’s
rights or remedies under the Settlement Agreement, subject to Section 2 hereof.


5.           Construction.


A. This Agreement shall be interpreted, construed and governed by and under the
laws of the Commonwealth of Kentucky, without regard to its conflicts of law
doctrine.


B.           Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be valid and enforceable under applicable law,
but if any provision of this Agreement is held to be invalid or unenforceable by
a court of competent jurisdiction, such provision shall be served herefrom and
such invalidity or unenforceability shall not affect any other provision of this
Agreement, the balance of which shall remain in and have its intended full force
and effect; provided, however, if such provision may be reasonably modified so
as to be valid and enforceable as a matter of law, such provision shall be
deemed to be modified so as to be valid and enforceable to the maximum extent
permitted by law.

 
 

--------------------------------------------------------------------------------

 


C.           The paragraph headings contained in this Agreement are solely for
the purpose of reference, are not part of the agreement between the Borrower and
Lender, and shall not in any way affect the meaning or interpretation of this
Agreement, any paragraph or provision thereof.


D.           This Agreement shall be binding on the Borrower and its respective
successors and heirs, and shall inure to the benefit of Lender, his successors,
assigns, affiliates, divisions and parent.


E.           This Agreement may not be altered, changed, amended or modified,
except by written agreement signed by Lender and the Borrower.


F.           Whenever required by context, the masculine pronouns will include
the feminine and neuter genders, and the singular will include the plural, and
vice versa.


G.           This Agreement constitutes the entire agreement between the
Borrower and Lender with regard to the subject matter hereof.


IN WITNESS WHEREOF, the Borrower and Lender have executed this Agreement as of
the date first set forth above.

 
Lender:


/s/ Chris T. Sullivan
 
 Chris T. Sullivan
 



Borrower:


LIGHTYEAR NETWORK SOLUTIONS, LLC
 
By:
/s/ Stephen M. Lochmueller
 
 Stephen M. Lochmueller, CEO


 
 

--------------------------------------------------------------------------------

 